 

Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD_ Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA §

§
v. § CRIMINAL NO. H-18-111

§
ENRIQUE VELEZ, §

Defendant §
PLEA AGREEMENT
The United States of America, by and through Ryan K. Patrick, United States
Attorney for the Southern District of Texas, and Kimberly Ann Leo, Assistant
United States Attorney, and the defendant, Enrique Velez (“Defendant”), and
Defendant’s counsel, Amr Ahmed, pursuant to Rule 11(c)(1)(A) of the Federal Rules
of Criminal Procedure, state that they have entered into an agreement, the terms and
conditions of which are as follows:
Defendant’s Agreement
1. Defendant agrees to plead guilty to Counts 1 and 3 of the Indictment.
Count 1 charges Defendant with Attempted Sexual Exploitation of Children, in
violation of Title 18, United States Code, Section 2251(a) & (e). Count 3 charges
Defendant with Possession of Child Pornography, in violation of Title 18, United
States Code, Section 2252A(a)(5)(B) and 2252A(b)(2). Defendant, by entering this

plea, agrees that he is waiving any right to have the facts that the law makes essential
 

 

 

Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD_ Page 2 of 20

to the punishment either charged in the indictment, or proved to a jury or proven
beyond a reasonable doubt.
Punishment Range

2. The statutory maximum penalty for a violation of Title 18, United States
Code, Section 2251(a) & (e), is imprisonment for not less than 15 years and not more
than 30 years and a fine of not more than $250,000.00. The statutory maximum
penalty for a violation of Title 18, United States Code, Section 2252A(a)(5)(B) and
2252A(b)(2), is imprisonment for up to 10 years and a fine of not more than
$250,000.00. Additionally, under both Counts 1 and 3, Defendant may receive a
term of supervised release after imprisonment of no less than 5 years and up to life.
See Title 18, United States Code, sections 3559(a), (2) and (3) and 3583(k).
Defendant acknowledges and understands that if he should violate the conditions of
any period of supervised release which may be imposed as part of his sentence, then
Defendant may be imprisoned for the entire term of supervised release, without
credit for time already served on the term of supervised release prior to such
violation. See Title 18, United Stated Code, sections 3559(a), (2) and (3) and
3583(k). Furthermore, if Defendant commits any criminal offense under chapter
109A, 110, or 117, or section 1201 or 1591 of Title 18 of the United States Code,

for which imprisonment for a term longer than 1 year can be imposed, the court shall
 

Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD_ Page 3 of 20

revoke the term of supervised release and require the defendant to serve a term of
imprisonment of not less than 5 years. See Title 18, United States Code, Section
3583(k). Defendant understands that he cannot have the imposition or execution of
the sentence suspended, nor is he eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A),
immediately after sentencing, Defendant will pay to the Clerk of the United States
District Court a special assessment in the amount of one hundred dollars ($100.00)
per count of conviction. The payment will be by cashier’s check or money order,
payable to the Clerk of the United States District Court, c/o District Clerk’s Office,
P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

4. Pursuant to Title 18, United States Code, Section 3014(a)(3), if the court

determines |

that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of
the United States District Court a special assessment in the amount of five
thousand dollars ($5000.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District
Court, c/o District clerk’s Office, P.O. Box 61010, Houston, TX 77208, Attention:

Finance.
 

Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD_ Page 4 of 20

Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with
respect to his immigration status if he is not a citizen of the United States.
Defendant understands that if he is not a citizen of the United States, by pleading
guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant’s attorney has advised
Defendant of the potential immigration consequences resulting from Defendant’s
plea of guilty.

Waiver of Appeal and Collateral Review

6. Defendant is aware that Title 28, United States Code, section 1291, and
Title 18, United States Code, section 3742, afford a defendant the right to appeal the
conviction and sentence imposed. Defendant is also aware that Title 28, United
States Code, section 2255, affords the right to contest or “collaterally attack” a
conviction or sentence after the judgment of conviction and sentence has become
final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not
waive the right to raise a claim of ineffective assistance of counsel on direct appeal,
if otherwise permitted, or on collateral review in a motion under Title 28, United

States Code, section 2255. Inthe event Defendant files a notice of appeal following
i

Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD_ Page 5 of 20

the imposition of the sentence or later collaterally attacks his conviction or sentence,
the United States will assert its rights under this agreement and seek specific
performance of these waivers.

7. In agreeing to these waivers, Defendant is aware that a sentence has not
yet been determined by the Court. Defendant is also aware that any estimate of the
possible sentencing range under the sentencing guidelines that he may have received
from his counsel, the United States or the Probation Office, is a prediction and not a
promise, did not induce his guilty plea, and is not binding on the United States, the
Probation Office or the Court. The United States does not make any promise or
representation concerning what sentence the defendant will receive. Defendant
further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220
(2005). Accordingly, Defendant understands that, although the Court must consult
the Sentencing Guidelines and must take them into account when sentencing
Defendant, the Court is not bound to follow the Sentencing Guidelines nor sentence
Defendant within the calculated guideline range.

8. Defendant understands and agrees that each and all waivers contained in
the Agreement are made in exchange for the concessions made by the United States

in this plea agreement.
 

Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD__ Page 6 of 20

The United States’ Agreements

9. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Counts 1 and 3 of the indictment

and persists in that plea through sentencing, and if the Court accepts

this plea agreement, the United States will move to dismiss any

remaining counts of the indictment at the time of sentencing;

(b) If the Court determines that Defendant qualifies for an

adjustment under section 3E1.1(a) of the United States Sentencing

Guidelines, and the offense level prior to operation of section 3E1.1(a)

is 16 or greater, the United States will move under section 3E1.1(b) for

an additional one-level reduction because Defendant timely notified

authorities of his intent to plead guilty, thereby permitting the United

States to avoid preparing for trial and permitting the United States and

the Court to allocate their resources more efficiently.

Agreement Binding - Southern District of Texas Only

10. The United States Attorney’s Office for the Southern District of Texas
agrees that it will not further criminally prosecute Defendant in the Southern District
of Texas for offenses arising from conduct charged in the indictment. This plea
agreement binds only the United States Attorney’s Office for the Southern District
of Texas and Defendant. It does not bind any other United States Attorney’s Office.
The United States Attorney’s Office for the Southern District of Texas will bring

this plea agreement and the full extent of Defendant’s cooperation to the attention of

other prosecuting offices, if requested.
 

Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD_ Page 7 of 20

United States’ Non-Waiver of Appeal
11. The United States reserves the right to carry out its responsibilities under
guidelines sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence
file and any investigative files, to the attention of the Probation Office

in connection with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to
sentencing;

(c) to seek resolution of such factors or facts in conference with
Defendant’s counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with
section 6A1.2 of the United States Sentencing Guidelines and Title 18,
United States Code, section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was
determined.

Sentence Determination
12. Defendant is aware that the sentence will be imposed after consideration
of the United States Sentencing Guidelines and Policy Statements, which are only
advisory, as well as the provisions of Title 18, United States Code, section 3553(a).
Defendant nonetheless acknowledges and agrees that the Court has authority to
impose any sentence up to and including the statutory maximum set for the
offense(s) to which Defendant pleads guilty, and that the sentence to be imposed is

within the sole discretion of the sentencing judge after the Court has consulted the
7
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD_ Page 8 of 20

applicable Sentencing Guidelines. Defendant understands and agrees that the
parties’ positions regarding the application of the Sentencing Guidelines do not bind
the Court and that the sentence imposed is within the discretion of the sentencing
judge. Ifthe Court should impose any sentence up to the maximum established by
statute, or should the Court order any or all of the sentences imposed to run
consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.
Rights at Trial

13. Defendant understands that by entering into this agreement, he
surrenders certain rights as provided in this plea agreement. Defendant understands
that the rights of a defendant include the following:

(a) If Defendant persisted in a plea of not guilty to the charges,

defendant would have the right to a speedy jury trial with the assistance

of counsel. The trial may be conducted by a judge sitting without a

jury if Defendant, the United States, and the court all agree.

(b) At a trial, the United States would be required to present

witnesses and other evidence against Defendant. Defendant would

have the opportunity to confront those witnesses and his attorney would

be allowed to cross-examine them. In turn, Defendant could, but

would not be required to, present witnesses and other evidence on his

own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena

power of the court; and

(c) At a trial, Defendant could rely on a privilege against self-
incrimination and decline to testify, and no inference of guilt could be

8
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD_ Page 9 of 20

drawn from such refusal to testify. However, if Defendant desired to
do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

14. Defendant is pleading guilty because he is in fact guilty of the charges
contained in Counts 1 and 3 of the Indictment. If this case were to proceed to trial,
the United States could prove each element of the offenses beyond a reasonable
doubt. The following facts, among others would be offered to establish the
Defendant’s guilt:

a. On October 13, 2016, and October 14, 2016, Homeland Security
Investigations (HSI) and the Houston Metro Internet Crimes Against Children
Taskforce participated in an undercover operation on an internet chat group. On
October 13, 2016, Officer Sarah Wyatt, an investigator, posing as the mother of an
8-year-old daughter entered the chat group entitled “North Houston Incest 2” and
began communicating with others in the group. At 3:24 PM, a subject who was
later identified upon apprehension as the defendant, Enrique Velez, directly sent the
undercover agent a message stating “[h]i”. Officer Wyatt engaged in
communication with the subject and asked him “[w]hat r u interested in?” to which
the defendant responded “[a]lmost everything, except scat and not much into blood.”
Officer Wyatt stated that she was 23 and her daughter is 8 which the defendant asked

if Officer Wyatt had done anything with her referring to Officer Wyatt and the 8-
9
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 10 of 20

year-old child. Officer Wyatt told the defendant that she had the 8-year-old child
when she was 15 to which the defendant stated “[t]hat’s so hot.” The defendant
further stated that “I’m so hard now, and I’m at work” and “I need to hide my
chubby.” The defendant described that he lives with a girlfriend with 2 minor
relatives, describing the oldest minor relative as a 5-year-old boy and the youngest
as a l-year-old boy and stating that he hasn’t done anything yet with the boys
because he is afraid of his girlfriend finding out. He stated that he was looking for
someone like Officer Wyatt due to her describing herself as a mother that is “active”
with her daughter. The defendant asked Officer Wyatt if she wanted to “do a play
date” and stated that he “can’t bring 5 yr old cause I’m afraid he’ll say something.”
The defendant sent a picture of himself and a baby and said “[m]e and baby” and “T
could bring baby.” Officer Wyatt stated “what would u do with the 5 year old?”
which the defendant replied “suck him off.” Officer Wyatt confirmed his message
and he stated “sorry, thought your question was what would I do if J had the chance.”
Office Wyatt then asked “[n]oo if u bring the baby what do u want to do??” which
he replied “as much as we can.” Officer Wyatt asked the defendant what he would
do to her 8-year-old daughter and he stated “licking, sucking, finger.” The
defendant requested a picture of the 8-year-old so Officer Wyatt sent him a picture

of a dressed up FBI issued doll utilized in undercover investigations. The defendant

10
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 11 of 20

stated “[i]t made me horny.” The defendant also made comments wanting to have
sex with both Officer Wyatt and her daughter by stating “like a family where we can
all enjoy each other.” The defendant stated “and yes tonight I want Molly”
referencing the 8-year-old child. Later in the conversation the defendant asks
Officer Wyatt if she wants anything more relating to sex. Officer Wyatt stated to
the defendant “I’m pretty open. What ru thinking” to which he states “[fJinding a
boy in the mix.”

b. As the conversation continued the defendant requested pictures of the
8-year-old child and wanted to trade pictures with Officer Wyatt. Officer Wyatt
sent a bathing suit photo depicting one of the earlier referenced FBI dolls. The
defendant wanted Officer Wyatt to take new pictures with her phone and stated that
he promised he would swap with her and stated “I'll take a pic of the 5 yr old”
“naked”. The defendant asked Officer Wyatt, “[a]nything else that your interested
sexually” which Officer Wyatt stated “hmmm not sure. Suggest something lol.”
The defendant replied with “[florced sex.” The defendant then engaged in
conversation with Office Wyatt about forced sex and during the conversation he sent
the two pictures of what he said was the 5-year-old child. The pictures depict a
nude boy, Minor Victim #1, who is a minor relative that the defendant was living

with.

11
 

Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 12 of 20

C. On October 13, 2016, at 11:30 PM, the defendant arrived at the location
of the undercover motel. Surveillance team personnel observed the defendant and
the one-year-old child in his vehicle and detained the defendant. Agents found a
diaper bag with condoms and lubricants.

d. The defendant was read his Miranda rights and he agreed to waive his
rights and speak with investigators. The defendant admitted that he was using a
chat application called KIK. The defendant confirmed the chat conversation he had
with Officer Wyatt. The defendant admitted that he had left Minor Victim #1 at
his apartment so he could meet up with Officer Wyatt and Molly, Officer Wyatt’s 8-
year-old daughter. The defendant further admitted that he had taken the photo of
Minor Victim #1 with his Samsung Galaxy S7 cell phone.

e. A federal search warrant was obtained for the defendant’s Samsung
Galaxy S7. A forensic exam was performed on the device and agents found images
of child pornography. Several of the images included Minor Victim #2, the one-
year-old minor relative of the defendant’s girlfriend. These images depicted the
minor naked with his genitals displayed in a lewd and lascivious manner. The focal
point of the images was the minor’s genitals.

f. The defendant’s cellular telephone was manufactured outside the state

of Texas. Consequently, the materials used to attempt to produce the child

12
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 13 of 20

pornography and to possess the child pornography traveled in foreign or interstate
commerce. Further, the defendant utilized the Internet which is a means and facility
of interstate commerce to transmit the images he had produced of Minor Victim #1.
Breach of Plea Agreement

15. If Defendant should fail in any way to fulfill completely all of the
obligations under this plea agreement, the United States will be released from its
obligations under the plea agreement, and Defendant’s plea and sentence will stand.
If at any time Defendant retains, conceals, or disposes of assets in violation of this
plea agreement, or if Defendant knowingly withholds evidence or is otherwise not
completely truthful with the United States, then the United States may move the
Court to set aside the guilty plea and reinstate prosecution. Any information and
documents that have been disclosed by Defendant, whether prior to or subsequent to
this plea agreement, and all leads derived therefrom, will be used against defendant
in any prosecution.

Restitution, Forfeiture, and Fines — Generally

16. This Plea Agreement is being entered into by the United States on the
basis of Defendant’s express representation that he will make a full and complete
disclosure of all assets over which he exercises direct or indirect control, or in which

he has any financial interest. Defendant agrees not to dispose of any assets or take

13
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 14 of 20

any action that would effect a transfer of property in which he has an interest, unless
Defendant obtains the prior written permission of the United States.

17. Defendant agrees to make complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD-500 or similar form) within 14
days of signing this plea agreement. Defendant agrees to authorize the release of
all financial information requested by the United States, including, but not limited
to, executing authorization forms permitting the United States to obtain tax
information, bank account records, credit histories, and social security information.
Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

18. Defendant agrees to take all steps necessary to pass clear title to
forfeitable assets to the United States and to assist fully in the collection of restitution
and fines, including, but not limited to, surrendering title, executing a warranty deed,
signing a consent decree, stipulating to facts regarding the transfer of title and the
basis for the forfeiture, and signing any other documents necessary to effectuate such
transfer. Defendant also agrees to direct any banks which have custody of his assets
to deliver all funds and records of such assets to the United States.

19. Defendant understands that forfeiture, restitution, and fines are separate

components of sentencing and are separate obligations.

14
 

Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 15 of 20

Restitution
20. Defendant agrees to pay full restitution to the victim(s) regardless of the
count(s) of conviction. Defendant stipulates and agrees that as a result of his
criminal conduct, the victim(s) incurred a monetary loss in an amount to be
determined either before sentencing or within 90 days of the sentencing hearing.
Defendant understands and agrees that the Court will determine the amount of
restitution to fully compensate the victim(s). Defendant agrees that restitution
imposed by the Court will be due and payable immediately and that Defendant will
not attempt to avoid or delay payment. Subject to the provisions of paragraph 6
above, Defendant waives the right to challenge in any manner, including by direct
appeal or in a collateral proceeding, the restitution order imposed by the Court.
Forfeiture
21. Defendant stipulates and agrees that the property listed in the
Indictment’s Notice of Forfeiture (and in any supplemental Notices) is subject to
forfeiture, and Defendant agrees to the forfeiture of that property. In particular, but
without limitation, Defendant stipulates that the following specific property is
subject to forfeiture:

A Samsung Galaxy S7 cellphone.

15
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 16 of 20

22. Defendant agrees to waive any and all interest in any asset which is the
subject of a related administrative or judicial forfeiture proceeding, whether criminal
or civil, federal or state.

23. Defendant consents to the order of forfeiture becoming final as to
Defendant immediately following this guilty plea, pursuant to Federal Rule of
Criminal Procedure 32.2(b)(4)(A).

24. Subject to the provisions of paragraph 6 above, Defendant waives the
right to challenge the forfeiture of property in any manner, including by direct appeal
or in a collateral proceeding.

Fines

25. Defendant understands that under the Sentencing Guidelines the Court is
permitted to order Defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release, if any.
Defendant agrees that any fine imposed by the Court will be due and payable
immediately, and Defendant will not attempt to avoid or delay payment. Subject to
the provisions of paragraph 6 above, Defendant waives the right to challenge the fine

in any manner, including by direct appeal or in a collateral proceeding.

16

 
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 17 of 20

Notification of the Sex Offender Registration and Notification Act

26. Defendant has been advised, and understands, that under the Sex
Offender Registration and Notification Act, a federal law, he must register and keep
the registration current in each of the following jurisdictions: where he resides;
where he is an employee; and where he is a student. The Defendant understands
that the requirements for registration include providing his name, his residence
address and the names and addresses of any places where he is or will be an
employee or a student, among other information. The Defendant further
understands that the requirement to keep the registration current includes informing
at least one jurisdiction in which he resides, is an employee, or is a student not later
than three (3) business days after any change of residence, employment, or student
status. Defendant has been advised, and understands, that failure to comply with
these obligations subjects him to prosecution for failure to register under federal law,
18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both.

Complete Agreement |

27. This written plea agreement, consisting of 20 pages, including the

attached addendum of Defendant and his attorney, constitutes the complete plea

agreement between the United States, Defendant, and Defendant’s counsel. No

17

 
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 18 of 20

promises or representations have been made by the United States except as set forth
in writing in this plea agreement. Defendant acknowledges that no threats have
been made against him and that he is pleading guilty freely and voluntarily because
he is guilty.

28. Any modification of this plea agreement must be in writing and signed

 

 

 

 

 

by all parties.
Filed at — +tousstem , Texas, on Spot erry 12 ,
2019.
Z_-7
, _ Befen at A
/ eo
Subscribed and sworn to before me on Qawery 16 ;
2019. v
DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK
By: Peon, cm. Cisk cece ute
Deputy United States District Clerk
APPROVED:

Ryan K. Patrick

 

 

“a? ON
YK LEC
Amr Ahmed
Attorney for Defendant

Southern District of Texas
18

 
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 19 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

V. CRIMINAL NO. H-18-111

ENRIQUE VELEZ,
Defendant.

MM Min mw

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his rights with respect to the pending
indictment. I have reviewed the provisions of the United States Sentencing
Commission’s Guidelines Manual and Policy Statements and I have fully and
carefully explained to Defendant the provisions of those Guidelines which may
apply in this case. I have also explained to Defendant that the Sentencing
Guidelines are only advisory and the court may sentence Defendant up to the
maximum allowed by statute per count of conviction. Further, I have carefully
reviewed every part of this plea agreement with Defendant. To my knowledge,

Defendant's decision to enter into this agreement is an informed and voluntary one.

 

 

 

Attorney for Defendant Date

19

 
Case 4:18-cr-00111 Document 21 Filed on 01/18/19 in TXSD Page 20 of 20

I have consulted with my attorney and fully understand all my mghts with
respect to the indictment pending against me. My attorney has fully explained, and
I understand, all my rights with respect to the provisions of the United States
Sentencing Commission’s Guidelines Manual which may apply in my case. I have
read and carefully reviewed every part of this plea agreement with my attorney. I

understand this agreement and I voluntarily agree to its terms.

| 19/014

Date

 

 

 

20

 

 
